Case 18-31424        Doc 65      Filed 08/16/19     Entered 08/16/19 12:26:10          Page 1 of 14



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION


In re:                                         :       Chapter 13
         MARCO C. RUMBIN,                      :       Case No. 18-31424 (AMN)
                   Debtor                      :       Re: ECF No. 30
                                               :
In re:                                         :       Chapter 13
     JOSEPH J. SABATINI, JR.,                  :       Case No. 18-31425 (AMN)
                Debtor                         :       Re: ECF No. 22
__________________________                     :
                                               :
         ROBERTA NAPOLITANO                    :
                  Movant,                      :
v.                                             :
         MARCO C. RUMBIN and                   :
         JOSEPH J. SABATINI, JR.,              :
                    Respondents                :
                                               :

                     MEMORANDUM OF DECISION AND RULING
            DETERMINING WHETHER SECURED DEBT LIMIT PURSUANT TO
                 11 U.S.C. § 109(e) IS EXCEEDED IN LIGHT OF PRIOR
         CHAPTER 7 DISCHARGE AND VALUATION PURSUANT TO 11 U.S.C. § 506

         The Chapter 13 cases of Marco C. Rumbin and Joseph J. Sabatini, Jr. (“Rumbin”,

“Sabatini”, and, collectively, the “Debtors”) 1 present the same legal issue and

substantially the same facts. The Chapter 13 Trustee moved to dismiss both cases based

on each Debtors’ ineligibility for relief under Chapter 13, having exceeded the statutory

limit for secured debt stated in 11 U.S.C. § 109(e). 2 See, Rumbin Case, ECF No. 30;

Sabatini Case, ECF No. 22 (the “Motions”). Because I conclude that for purposes of §




1
        Case number 18-31424 by Marco C. Rumbin will be referred to as the “Rumbin Case”, and case
number 18-31425 by Joseph J. Sabatini, Jr. will be referred to as the “Sabatini Case.”
2
        Unless otherwise noted, all statutory citations refer to the Bankruptcy Code, Title 11, United
States Code. The Chapter 13 Trustee did not move to dismiss these cases on the basis either Debtor
exceeded the statutory unsecured debt limit set forth in 11 U.S.C. § 109(e).

                                                                                                         1
Case 18-31424         Doc 65      Filed 08/16/19      Entered 08/16/19 12:26:10           Page 2 of 14



109(e), “debts” are not necessarily the same as “claims,” the Motions will be denied,

without prejudice to reconsideration after a valuation pursuant to § 506(a). The secured

debts here, if they are determined to be unsecured pursuant to § 506, are not enforceable

as either in rem or in personam claims against the Debtors or their Chapter 13 bankruptcy

estates, and therefore would not need to be treated in a Chapter 13 plan.

        I note the Debtors have filed motions to avoid liens pursuant to 11 U.S.C. § 522(f),

and have indicated their intent to seek relief under 11 U.S.C. § 506. 3 The value of the

real properties and the balances on liens that encumber them appear undisputed. I

further note it appears the relevant liens are only partially unsecured in the Sabatini Case,

while the relevant liens appear to be wholly unsecured in the Rumbin Case. See, Table

Summarizing Values, below. The relevant liens encumber both Debtors’ residences, and

so § 1322(b)(2) is not implicated. Finally, I note the holders of the liens in issue here did

not file proofs of claim before the deadline to do so.

                                           JURISDICTION

        The United States District Court for the District of Connecticut has jurisdiction over

these cases by virtue of 28 U.S.C. § 1334(b). This Court derives its authority to hear and

determine this matter on reference from the District Court pursuant to 28 U.S.C. §§

157(a), (b)(1) and the District Court's General Order of Reference dated September 21,

1984. This is a “core proceeding” pursuant to 28 U.S.C. § 157(b)(2)(A).



3
         The Debtors indicated their intent to seek relief pursuant to § 506 if the Motions to Dismiss are
denied. Rumbin’s original Chapter 13 plan stated that relief would be sought pursuant to 11 U.S.C. §
506, although no motion seeking a determination of the secured value of the mortgages in issue here has
been filed. Rumbin Case, ECF No. 5, p. 1. In Sabatini’s Case, a box regarding Section 506 motions was
checked “No” on Sabatini’s Chapter 13 plan (Sabatini Case, ECF No. 5), but the counsel for Mr. Sabatini
expressed during a hearing in August 2019 that the box should have been checked “Yes.” See Sabatini
Case, ECF No. 57. Both Debtors expressed their intention to file amended Chapter 13 plans.


                                                                                                         2
Case 18-31424           Doc 65       Filed 08/16/19         Entered 08/16/19 12:26:10               Page 3 of 14



                                         THE ISSUE PRESENTED

         The Chapter 13 Trustee seeks dismissal because presently the outstanding

balance on the liens against each of the Debtors’ homes exceed the statutory secured

debt limit of $1,184,200.00 pursuant to 11 U.S.C. § 109(e). 4 Rumbin Case, ECF No. 30;

Sabatini Case, ECF No. 22. The question presented is whether § 109(e) bars a debtor

from taking advantage of Chapter 13 relief if his or her property is encumbered by a non-

recourse lien and the property to which the lien attaches has little or no value.

                                                     FACTS

         The Debtors were partners in a business venture for which they granted large

mortgages on their homes (the “Business Mortgages”) to secure personal guaranties (the

“Guaranties”) to the Bank of Southern Connecticut (the “Mortgage Holder”). The Debtors

previously filed Chapter 7 bankruptcy cases on January 30, 2013, and each received an

order of Chapter 7 discharge on April 23, 2013 (the “Chapter 7 Discharge Order(s)”). See,

Case Nos. 13-30187 and 13-30189. The Chapter 7 Discharge Orders eliminated any

personal liability of the Debtors for any dischargeable debt, including the Guaranties.

After entry of the Chapter 7 Discharge Orders, the Business Mortgages remained

enforceable in rem claims against the Debtors’ real properties that were also non-

recourse as to the Debtors individually.



4
          The Chapter 13 Trustee, following the thread of discussion of this topic within the Second Circuit,
relies in part on a relatively recent discussion of the definition of “claim,” and its relationship to enforceability,
by the United States Supreme Court in Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1412, 197 L.
Ed. 2d 790 (2017). The Trustee argues the current inability to collect the relevant lien amounts (since they
are non-recourse and unsupported by value) does not affect their status as claims, and I agree. The
Chapter 13 Trustee points out that the Midland Funding court also concluded that, an “unenforceable claim
is nonetheless a ‘right to payment,’ hence a ‘claim,’ as the Code uses those terms.” Midland Funding, LLC,
137 S. Ct. at 1412. But, as set forth in this Memorandum of Decision, the question here is whether the
secured claims are also secured debts of the individual debtors for purposes of § 109(e) if the liens are
valueless under § 506.

                                                                                                                    3
Case 18-31424   Doc 65   Filed 08/16/19   Entered 08/16/19 12:26:10   Page 4 of 14
Case 18-31424   Doc 65   Filed 08/16/19   Entered 08/16/19 12:26:10   Page 5 of 14
Case 18-31424          Doc 65      Filed 08/16/19        Entered 08/16/19 12:26:10             Page 6 of 14



month for sixty (60) months, with unsecured claims totaling approximately $178,000.00

to be paid a dividend of not less than 21.00%. Sabatini Case, ECF No. 5.

                                               DISCUSSION

                               The “Chapter 20” Bankruptcy Process

        Cases like these are commonly referred to as “chapter 20” cases since they

commence with a Chapter 7 case that is followed by a Chapter 13 case. In a typical

chapter 20 case, a debtor utilizes Chapter 7 to extinguish any personal (in-personam)

liability on mortgages and other debts. After receiving a Chapter 7 discharge, a debtor

will commence a second case, this time under Chapter 13.

        Typically, the Chapter 13 case is used to address the repayment of non-

dischargeable debt or post-discharge debt, and, sometimes the relief sought includes an

order valuing a secured claim as unsecured in whole or part, pursuant to 11 U.S.C. § 506.

Here, the Debtors seek to address debt that accumulated after their Chapter 7 cases,

including debts to federal and state taxing authorities, and non-priority unsecured debt.

If a debtor completes the Chapter 13 plan, then a lien determined to be unsecured under

§ 506(a) would be of no further effect against the debtor’s property. 8

                    Eligibility Under § 109(e) and the Purpose of Chapter 13

        Eligibility to be a Chapter 13 debtor stems from 11 U.S.C. § 109(e), and the debtor

bears the burden to establish the conditions are met. In re Shukla, 550 B.R. 204, 210

(Bankr. E.D.N.Y. 2016). In contrast to the provisions involving Chapter 7 debtors, Chapter

13 debtors “cannot owe debts in too large an amount and still expect to take advantage



8
        I note that in my recent decision in In re: Oboma, 2019 WL 3283136 (Bankr.D.Conn. 2019), I
concluded eligibility for a Chapter 13 discharge is not required for a debtor to be eligible for relief pursuant
to 11 U.S.C. § 506.

                                                                                                              6
Case 18-31424      Doc 65    Filed 08/16/19   Entered 08/16/19 12:26:10       Page 7 of 14



of the streamlined rehabilitative scheme provided in chapter 13.” 2 Collier on Bankruptcy

¶ 109.06 (16th 2019). “Thus, the core of subsection (e) is its monetary limitation on

eligibility for chapter 13 relief.” 2 COLLIER ON BANKRUPTCY ¶ 109.06 (16th 2019).

       “The monetary limitations of [§ 109(e)] reflect Congress’s recognition that a chapter

11 reorganization might be too cumbersome a procedure for a sole proprietor or individual

with a small amount of debt.” 2 COLLIER ON BANKRUPTCY ¶ 109.06 (16th 2019). At

the same time, the debt limits “ensure that chapter 13 is not used by individuals with large

businesses in which the creditor protections of chapter 11, such as voting and the

disclosure statement, are more important.” 2 COLLIER ON BANKRUPTCY ¶ 109.06

(16th 2019).

       While a § 109(e) analysis generally begins with a review of the debtor's schedules,

a court may also consider materials outside of the debtor's schedules. Shukla, 550 B.R.

at 211 (Bankr. E.D.N.Y. 2016)(citing In re Moore, 2012 WL 1192776, at *5 (Bankr.

N.D.N.Y. 2012)(finding debtor may be ineligible under Chapter 13 after a review of

debtor's schedules, the proof of claim, and other readily ascertainable information);

Mazzeo v. United States (In re Mazzeo), 131 F.3d 295, 305 (2d Cir.1997) (finding debt to

be easily ascertained from statutory provisions and tax returns)); see also, Stebbins v.

Artificial Horizon, Ltd., No., 2016 WL 1069077, at * 4 (E.D.N.Y. Mar. 17, 2016). Here, it

is appropriate to consider not only the Debtors’ bankruptcy schedules but also their

Chapter 13 plans, their stated intentions to seek relief pursuant to § 506, and the stated

purpose of the Chapter 13 plans (to address post-discharge debt) to determine whether

the Debtors are eligible for relief under Chapter 13.




                                                                                          7
Case 18-31424         Doc 65     Filed 08/16/19       Entered 08/16/19 12:26:10           Page 8 of 14



        The Bankruptcy Code limits the eligibility to be a Chapter 13 debtor to, “an

individual with regular income that owes, on the date of the filing of the petition,

noncontingent, liquidated, unsecured debts of less than $394,725 and noncontingent,

liquidated, secured debts of less than $1,184,200.” 9               11 U.S.C. § 109(e)(emphasis

added). The Bankruptcy Code defines "debt" as "liability on a claim,” so it seems that a

debt is not the precise equivalent of a claim. 11 U.S.C. § 101(12). Liability is not defined

in the Bankruptcy Code, but Black’s Law Dictionary defines it as the, “quality, state, or

condition of being legally obligated or accountable.” Black’s Law Dictionary, Eleventh

Edition (2019); see also, MERRIAM WEBSTER, https://www.merriam- webster.com/

dictionary/liability#legalDictionary (last visited August 12, 2019)(stating the legal definition

of liability is defined as, “something for which one is liable as a financial obligation”).

        A “claim” is defined in the Bankruptcy Code as a “right to payment” or a “right to

an equitable remedy for breach of performance if such breach gives rise to a right to

payment,” but the term liability is not used.             11 U.S.C. § 101(5).         Claims may be

determined to be unenforceable, after objection, and such determinations are part of the

administration of a bankruptcy estate that has assets to distribute.

        For purposes of § 109(e), then, a claim must be evaluated for enforceability against

the individual to determine if it is also a debt since, “not all claims are debts of the debtor.”

2 COLLIER ON BANKRUPTCY ¶ 101.12 (16th 2019). Here, the Court must apply a debt

limit, not a claim limit. Congress could have used the word “claim” in § 109(e) but chose

to use the defined term “debt” instead.




9
        Pursuant to 11 U.S.C. § 104, the monetary limits in § 109(e) are periodically adjusted and these
were the limits in effect on the Petition Date.

                                                                                                           8
Case 18-31424      Doc 65    Filed 08/16/19    Entered 08/16/19 12:26:10      Page 9 of 14



       Regarding the availability of Chapter 11 relief for these Debtors, I note that while

the Debtors are individuals who appear to have run small business(es), their creditors

have not appeared in the case seeking the protections ensured by a Chapter 11 process,

such as the right to the disclosure statement process or the plan voting rights afforded to

Chapter 11 creditors.     One purpose of Chapter 13 is to provide owners of small

businesses – who cannot afford the higher attorney’s fees and expenses of seeking relief

under Chapter 11 – a way to address their debt. During the Chapter 13 plan process,

any creditor or party in interest may object to the confirmation of a Chapter 13 plan, so

creditors here would still be heard.      In the absence of creditors clamoring for the

heightened protections of Chapter 11 in what would undoubtedly be a more expensive

process (for all the parties), it is reasonable to conclude a Chapter 13 process would not

prejudice creditors or parties in interest in these cases.

            Treatment of Secured Debts When Applying Section 109(e) Debt Limits

       A “mortgage interest that survives the discharge of a debtor's personal liability is a

‘claim’ within the terms of § 101(5)”, since even after, “the debtor's personal obligations

have been extinguished, the mortgage holder still retains a ‘right to payment’ in the form

of its right to the proceeds from the sale of the debtor's property.” Johnson v. Home State

Bank, 501 U.S. 78, 84, 111 S. Ct. 2150, 2154 (1991). This distinction is often discussed

using the term “in rem” for a right to enforce a claim against property, and the term “in

personam” for right to enforce a claim against a person.

       A bankruptcy discharge eliminates in personam liability, while a creditor’s in rem

rights embodied by a lien or mortgage survive. I recognize that some courts rely on the

Johnson decision to support various conclusions about the import of in rem rights that



                                                                                           9
Case 18-31424     Doc 65    Filed 08/16/19   Entered 08/16/19 12:26:10      Page 10 of 14



remain after a Chapter 7 discharge order. However, Johnson did not reach the issue of

the specific treatment required for a non-recourse claim. See, In re Miller, 462 B.R. 421,

431 (Bankr. E.D.N.Y. 2011). Within the bankruptcy courts of the Second Circuit there are

examples of differing approaches to the question of a debtor’s eligibility for Chapter 13

relief when a prior Chapter 7 case has eliminated the in personam liability but not the in

rem liability, and the surviving lien amounts exceed the debt limit set forth in § 109(e).

See, In re: Wimmer, 512 B.R. 498 (Bankr. S.D.N.Y. 2014)(debtors were ineligible for

chapter 13 bankruptcy relief since the unsecured portions of liens counted toward the

debt limit even though the personal liability of the debtors for such debts was discharged

in a prior bankruptcy); Cavaliere v. Sapir, 208 B.R. 784 (D.Conn. 1997)(debtors were

eligible since non-recourse debt deemed unsecured under § 506(a) was unenforceable

and did not count towards debt limit); In re Fioriglio, 2018 WL 1629779, at *1 (Bankr.

E.D.N.Y. 2018)(non-recourse lien considered as a secured claim for purposes of 11

U.S.C. § 109(e), but no issue of prior Chapter 7 discharge).

                             Timing of § 506 Determination

      In litigation around the country to resolve how a court, should determine the

amount of secured debt for the purposes of § 109(e), “[m]ost courts, including the Courts

of Appeals for the Fourth, Seventh and Eighth Circuits, have held that the valuation test

of section 506(a) should be used in making a determination as to whether there is an

unsecured deficiency.” 2 COLLIER ON BANKRUPTCY ¶ 109.06 (16th 2019). Section

506(a)(1) provides that an allowed claim of a creditor secured by a lien on property in

which the estate has an interest, is a secured claim to the extent of the value of such

creditor’s interest in the estate’s interest in such property, and is an unsecured claim to



                                                                                        10
Case 18-31424      Doc 65    Filed 08/16/19    Entered 08/16/19 12:26:10       Page 11 of 14



the extent that the value of such creditor’s interest is less than the amount of such allowed

claim. 11 U.S.C. § 506(a)(1). “Although [§ 506(a)] speaks of ‘allowed claims,’ and a

secured claim typically is not ‘allowed’ at the time eligibility is usually determined, most

courts have concluded that section 506(a) should be applied to bifurcate the

undersecured claim of a secured creditor into secured and unsecured portions for

purposes of determining eligibility under section 109(e).” 4 COLLIER ON BANKRUPTCY

¶ 506.03 (16th 2019), citing In re Scovis, 249 F.3d 975, 983 (9th Cir. 2001); In re Balbus,

933 F.2d 246, 247 (4th Cir. 1991); Miller v. United States, 907 F.2d 80, 81 (8th Cir. 1990);

In re Day, 747 F.2d 405, 407 (7th Cir. 1984); In Re Toronto, 165 B.R. 746, 754

(Bankr.D.Conn 1994); In Re Winder, 171 B.R. 728, 730-31 (Bankr.D.Conn. 1994).

       Here, because the Debtors do not have motions pursuant to § 506 pending, I will

set a deadline for the Debtors to seek such relief, and, will reconsider their eligibility for

Chapter 13 should the secured debts ultimately be determined to be valued at amounts

exceeding the limit established by § 109(e).

            Section 506’s Impact on the Secured and Unsecured Debt Limits

       Here, if the secured debts were to be bifurcated as suggested in the tables above,

and then were required to be treated as unsecured debts, the cases would have to be

dismissed because the unsecured debt limit would then be exceeded. The bankruptcy

treatise, Collier on Bankruptcy, concludes that after application of §506(a), only the

secured portion of a debt is counted towards the limit on secured debt, and the unsecured

portion is added to the debtor’s other unsecured obligations and would count towards the

limit on unsecured indebtedness. 4 COLLIER ON BANKRUPTCY ¶ 506.03 (16th 2019).

Many courts agree and have determined that if the debt is non-recourse, the deficiency



                                                                                           11
Case 18-31424     Doc 65    Filed 08/16/19   Entered 08/16/19 12:26:10      Page 12 of 14



should not be added to the unsecured debt total. 2 COLLIER ON BANKRUPTCY ¶

109.06 (16th 2019); see also, In re Free, 542 B.R. 492 (B.A.P. 9th Cir. 2015) (wholly

unsecured mortgage debt discharged in a prior chapter 7 case cannot be counted toward

unsecured debt limit); see also, Cavaliere v. Sapir, 208 B.R. 784 (D. Conn. 1997) (non-

recourse debt discharged in previous chapter 7 case not counted toward debt limits); but

see, In re Wimmer, 512 B.R. 498 (Bankr. S.D.N.Y. 2014)(unsecured portion of mortgage

debt discharged in prior chapter 7 case included in § 109(e) unsecured debt calculation

because “debt” is merely a different way to say “claim”); In re Fioriglio, 2018 WL 1629779,

at *1 (Bankr. E.D.N.Y. 2018)(same).

      While the parties here disagree as to whether the Business Mortgages should be

included as secured debt for purposes of § 109(e), they appear to agree that any

unsecured portion of the debts are non-recourse as to the Debtors since the Chapter 13

Trustee does not seek dismissal based on an analysis of unsecured debt limits. When a

secured claim is non-recourse, although the lien holder may have a claim against the

debtor’s property, as defined by §§ 101(5) and 102(2), the individual debtor, as opposed

to his or her property, does not have any liability on the underlying debt and has no

unsecured “debt” to the creditor as defined by § 101(12).          See, 2 COLLIER ON

BANKRUPTCY ¶ 109.06 (16th 2019). “Because section 109(e) speaks of the debtor’s

unsecured debts, a nonrecourse claim against only the debtor’s property should not be

counted as an unsecured debt, even if the collateral is worth less than the claim.” 2

COLLIER ON BANKRUPTCY ¶ 109.06 (16th 2019); see also, In re Free, 542 B.R. at 496

(holding that “debts that were discharged in chapter 7 are not ‘unsecured debts’” for

purposes of § 109(e)).



                                                                                        12
Case 18-31424      Doc 65    Filed 08/16/19    Entered 08/16/19 12:26:10       Page 13 of 14



               Treatment of Valueless Secured Claims in Chapter 13 Plan

       As part of a consideration of Chapter 13 eligibility under § 109(e), it is reasonable

to also consider whether the Debtors here could propose a confirmable plan. The secured

debt totals millions of dollars, which is beyond the debt limitation for Chapter 13 whether

secured or unsecured. The Chapter 13 Trustee’s Motion implies that the unsecured

portion of the Business Mortgages would need to be paid through a Chapter 13 plan as

unsecured claims (relying on Wimmer), although the only ground on which the Chapter

13 Trustee moved to dismiss the cases was the secured debt limit of § 109(e) (and the

memoranda filed is a bit unclear on the movant’s position on this last point: whether any

unsecured debt attributable to the liens in issue here must be paid through a plan).

       To the extent the Chapter 13 Trustee adopts the reasoning of several courts that

conclude that a Chapter 13 debtor must treat the unsecured amount of a lien for which in

personam liability was discharged in a prior Chapter 7 case as an unsecured claim for

Chapter 13 plan purposes, I disagree. While many courts would resurrect in personam

liability and require such treatment, I find a rationale recently articulated by the Bankruptcy

Appellate Panel for the Ninth Circuit (“9th Circuit BAP”) to be more persuasive.

Considering the effect of the discharge injunction under § 524 of the Bankruptcy Code,

the 9th Circuit BAP adopted another bankruptcy court’s decision and concluded, “the

chapter 7 discharge enjoins enforcement of the claim against the debtor personally, and

nothing in the Bankruptcy Code authorizes resurrecting the creditor's in personam rights.”

In re Washington, 2019 WL 3454052, at *3 (B.A.P. 9th Cir. July 30, 2019)(citing, In re

Rosa, 521 B.R. 337, 340-341 (Bankr. N.D. Cal. 2014). Respectfully, I will follow the Rosa

decision and depart from contrary authority within this Circuit and elsewhere, recognizing



                                                                                            13
Case 18-31424     Doc 65    Filed 08/16/19   Entered 08/16/19 12:26:10     Page 14 of 14



there are many courts that disagree. As the Rosa court articulated, to hold otherwise

would be to impose liability on a Chapter 13 estate when none exists for the Chapter 13

debtor. In re Rosa, 521 B.R. at 341. This is not what Chapter 13 is meant to do. I also

disagree with the conclusion that by seeking relief under Chapter 13 after a Chapter 7

discharge, a debtor seeks to voluntarily repay the discharged debt under § 524(f).

                                     CONCLUSION
      Here, I conclude the Debtors are eligible to be Chapter 13 debtors pursuant to 11

U.S.C. § 109(e), subject to further review. The Motions to Dismiss will be denied, without

prejudice to reconsideration after a ruling pursuant to 11 U.S.C. § 506.

      For the foregoing reasons, it is hereby

      ORDERED: That, the Chapter 13 Trustee’s Motion to Dismiss in Case No. 18-

31424 (ECF No. 30) is DENIED; and it is further

      ORDERED: That, the Chapter 13 Trustee’s Motion to Dismiss in Case No. 18-

31425 (ECF No. 22) is DENIED; and it is further

      ORDERED: That, should the Debtors seek relief pursuant to 11 U.S.C. § 506(a),

they shall file appropriate motions on or before September 30, 2019.

                                 Dated on August 15, 2019, at New Haven, Connecticut.




                                                                                       14
